                   EMERY CELLI BRINCKERHOFF ABADY WARD & MAAZEL LLP
RICHARD D. EMERY                                                                                  DIANE L. HOUK
ANDREW G. CELLI, JR.                             ATTORNEYS AT LAW
MATTHEW D. BRINCKERHOFF               600 FIFTH AVENUE AT ROCKEFELLER CENTER                  EMMA L. FREEMAN
                                                     10TH FLOOR
JONATHAN S. ABADY                                                                                DAVID BERMAN
                                             NEW YORK, NEW YORK 10020
EARL S. WARD                                                                                    HARVEY PRAGER
ILANN M. MAAZEL                                                                                SCOUT KATOVICH
                                                TEL: (212) 763-5000
HAL R. LIEBERMAN                                                                             MARISSA BENAVIDES
                                                FAX: (212) 763-5001
DANIEL J. KORNSTEIN                                                                             NICK BOURLAND
                                                 www.ecbawm.com
O. ANDREW F. WILSON                                                                          ANDREW K. JONDAHL
KATHERINE ROSENFELD                                                                             ANANDA BURRA
DEBRA L. GREENBERGER                                                                               MAX SELVER
ZOE SALZMAN                                                                                     VIVAKE PRASAD
SAM SHAPIRO                                                                                       NOEL R. LEÓN


                                                             May 26, 2021
   By ECF

   Hon. Jesse M. Furman
   United States District Judge
   40 Centre Street, Room 2202
   New York, New York 10007

                    Re:   Accent Delight, et al. v. Sotheby’s and Sotheby’s, Inc., No. 18-CV-9011

   Dear Judge Furman:

           Plaintiffs seek to file with redactions our response to Defendants’ second Swiss Hague
   request for Yves Bouvier, ECF No. 290, and to file under seal Plaintiffs’ proposed additional
   exhibits. Plaintiffs’ redactions to the redlined and clean versions of the request mirror Sotheby’s
   redactions related to Mr. Bouvier’s lawsuit in Switzerland, based on the Swiss tribunal’s order
   regarding confidentiality of those proceedings. ECF No. 289. Plaintiffs seek to file their
   proposed exhibits under seal because they consist of documents produced by the parties under
   the protective order or by third parties who designated them Attorneys Eyes Only.

           Given the number of exhibits, the fact that some were produced by non-parties, the short
   time frame Plaintiffs had to respond to Defendants’ proposed request, and the fact that none of
   these exhibits are necessary to this Court’s decision (but are rather only relevant to the taking of
   evidence in Switzerland in the event the request is issued) and are hence not judicial documents,
   we respectfully seek leave to file the exhibits under seal without following the standard
   procedure laid out in Your Honor’s Individual Rules.


                                                             Respectfully,
                                                                    /s/
                                                             Daniel J. Kornstein
                                           The motion to seal is GRANTED temporarily. The Court will
                                           assess whether to keep the materials at issue sealed or redacted
   c.      All counsel of record (via ECF)
                                           when deciding the underlying motions. The Clerk of Court is
                                           directed to terminate ECF No. 293. SO ORDERED.



                                                                                                      May 27, 2021
